Citation Nr: 1020158	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-05 333	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for external 
hemorrhoids.

2.  Entitlement to an initial rating higher than 10 percent 
for a low back disability, degenerative disc disease with 
history of lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
February 1978 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
That decision granted the Veteran's claim for 
service connection for degenerative disc disease with history 
of lumbar strain and assigned an initial 10 percent rating 
retroactively effective from August 30, 2004.  That decision 
also granted the Veteran's claim for service connection for 
external hemorrhoids and assigned an initial 0 percent 
(noncompensable) rating, also retroactively effective from 
August 30, 2004.  A December 2006 rating decision confirmed 
and continued the 0 percent initial rating for the 
hemorrhoids.  The Veteran has appealed for higher initial 
ratings for his low back and hemorrhoids disabilities.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals his initial rating, VA must consider 
whether to "stage" the rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).  

As support for his claims, the Veteran testified at a hearing 
at the RO in September 2009 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board hearing.  At the outset of the hearing, the Veteran 
withdrew his claim for a higher rating for his hypertension.  
And immediately following the hearing, he submitted a written 
statement reiterating that he was withdrawing his appeal of 
that additional claim.  38 C.F.R. § 20.204 (2009).  Also 
following the hearing, the Board held the record open for an 
additional 30 days to allow the Veteran time to obtain and 
submit additional supporting evidence concerning his claim 
for a higher rating for his hemorrhoids.  But he has not 
submitted any such additional evidence concerning this claim 
during the several months since his hearing, so the Board is 
going ahead and adjudicating this claim based on the evidence 
of record.  38 C.F.R. §§ 20.800, 20.1304 (2009).  

However, the Board is remanding the claim for a higher rating 
for the low back disability to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

The Veteran's hemorrhoids are not large or thrombotic or 
irreducible with excessive redundant tissue evidencing 
frequent recurrences more than mild or moderate in severity.  
Nor is there persistent bleeding with secondary anemia or 
fissures.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for hemorrhoids.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1 - 4.14, 4.114, Diagnostic Code 7336 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 
2004, April 2005 and February 2006.  These letters informed 
him of the evidence required to substantiate his claim and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  The initial letter addressed the 
requirements for establishing his entitlement to service 
connection, since his claim arose in that context, which, as 
mentioned, was granted in the August 2005 decision at issue.  
Thus, as his downstream claim for a higher initial rating was 
appealed directly from the initial rating assigned following 
that grant of service connection, no further § 5103(a) notice 
is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Rather, once a Notice of Disagreement (NOD) has been filed, 
for example contesting the disability rating assigned, the 
notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding 
rating decisions and SOCs control as to the further 
communications with the Appellant, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  And the RO 
provided this required SOC in January 2007 discussing the 
reasons and bases for not assigning a higher initial rating 
and citing the governing statutes and regulations.



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records (STRs) 
and identified private and VA treatment records to assess the 
severity of his hemorrhoids.  The record is inadequate and 
the need for a more contemporaneous examination occurs only 
when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, there is 
simply no competent and credible evidence suggesting the 
Veteran's hemorrhoids deserve a higher, i.e., compensable 
rating.  That is, there is no indication in the record that 
his hemorrhoids are large or thrombotic, let alone 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  Consequently, an examination to 
evaluate the severity of this disability is not warranted 
because there is sufficient evidence, already of record, to 
fairly decide this claim insofar as assessing the severity of 
this condition.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements.

II.  Analysis-Entitlement to an Initial Compensable 
Disability Rating 
for External Hemorrhoids

As mentioned, the Veteran wants a compensable initial rating 
for his external hemorrhoids; he believes the severity and 
extent of his symptoms are not contemplated by his current 
rating.  He testified during his hearing that he has 
"small" hemorrhoids that "come and go," about once a week, 
although with persistent bleeding.  See personal hearing 
transcript at pages 17-18.  This disability has been assigned 
a 0 percent initial rating under 38 C.F.R. § 4.114, DC 7336, 
for external or internal hemorrhoids.  The Board finds this 
to be the most appropriate diagnostic code since it is 
directly applicable to the condition at issue.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  



Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the granting of service 
connection, some additional discussion of the Fenderson case 
is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In Fenderson, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 
Vet. App. 505 (2007) (more recently indicating that, 
in determining the current level of disability, this 
necessarily also includes considering whether the rating 
should be "staged").  And similarly, where, as here, 
the Veteran has expressed dissatisfaction with the assignment 
of an initial rating, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126

According to DC 7336, a 0 percent (noncompensable) rating is 
warranted for mild or moderate hemorrhoids.  A higher 10 
percent rating requires large or thrombotic hemorrhoids, 
which are irreducible with excessive redundant tissue and 
evidencing frequent recurrences.  An even higher 20 percent 
rating requires persistent bleeding and secondary anemia, or 
with fissures.  See 38 C.F.R. § 4.114, DC 7336.

Applying these criteria to the facts of this case, the Board 
finds no basis to grant a compensable disability rating for 
the Veteran's hemorrhoids at any time since the initial grant 
of service connection.  The medical records for consideration 
for this particular claim are VA outpatient and private 
treatment records, none of which shows his hemorrhoids meet 
the requirements for a compensable disability rating under DC 
7336 since the initial grant of service connection.  None of 
these records mentions that his hemorrhoids are large or 
thrombotic, let alone irreducible with evidence of frequent 
recurrences, so they do not warrant a higher 10 percent 
rating under DC 7336.  Furthermore, despite his contention of 
persistent bleeding, the medical evidence fails to 
objectively document this, especially not with secondary 
anemia or fissures.  Indeed, even he acknowledged during his 
hearing that he is not anemic.  Without this evidence 
supporting his claim, there is no possibility of showing 
entitlement to a higher 20 percent rating under DC 7336.  

In addition to the medical evidence, the Board has considered 
the Veteran's personal assertions in support of his claim.  
He is competent, as a layman, to report on that as to which 
he has personal knowledge, such as the existence and 
frequency of hemorrhoidal bleeding.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  The Board emphasizes, however, 
that even the most minimum compensable (i.e., 10 percent) 
rating under DC 7336 requires either large or thrombotic 
hemorrhoids.  In contrast, the Veteran admitted during his 
hearing that his hemorrhoids "...are small," providing lay 
evidence from him no less against his claim.  See personal 
hearing transcript at page 18.  Moreover, as a layman, 
without the appropriate medical training and expertise, he is 
not competent to provide a probative (persuasive) opinion on 
a medical matter, especially the severity of his service-
connected hemorrhoids disability in relation to the 
applicable rating criteria, such as whether they are 
thrombotic and irreducible.  Rather, this of necessity 
requires appropriate medical findings regarding the extent 
and nature of his hemorrhoids.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Since the Veteran's hemorrhoids have never been more than 0-
percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  And as the preponderance 
of the evidence is against his claim for an initial 
compensable rating for this disability, the "benefit-of-the-
doubt" rule is inapplicable, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's hemorrhoids have markedly 
interfered with his employment, meaning above and beyond that 
contemplated by his 0 percent schedular rating.  See 38 
C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient, much less frequent inpatient.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

The claim for an initial compensable rating for external 
hemorrhoids is denied.


REMAND

Before addressing the remaining claim on appeal, for a higher 
initial rating for the low back disability, the Board finds 
that additional development of this claim is required.  

The February 2005 VA examiner diagnosed the Veteran with L5-
S1 spondylolisthesis and lumbar spine multilevel degenerative 
disc disease (DDD) with spinal stenosis.  The April 2006 VA 
examiner similarly diagnosed the Veteran with minimal grade I 
spondylolisthesis and DDD, at L5-S1 disc spaces.  The current 
10 percent initial rating for his low back disability is 
under 38 C.F.R. § 4.71a, DC 5243 (2009), the formula for 
rating intervertebral disc syndrome (IVDS) based on 
incapacitating episodes.

During the several years since that last VA examination in 
April 2006, the Veteran's low back disability may have 
worsened so as to support assigning a higher initial rating 
and/or a separate rating for associated lower extremity (left 
leg) radiculopathy.  During his hearing, the Veteran 
testified that he has excruciating pain going down his left 
leg.  In this regard, his VA treatment records indicate he 
now has sciatica, although it is unclear whether this 
diagnosis is based solely on his reported history.  And in 
addition to diagnoses of spondylolisthesis and DDD 
in his prior VA examination reports, he also has since 
received a diagnosis of severe degenerative joint disease 
(DJD) of the L5-S1 disc joint, so additionally has arthritic 
changes in his low back.



In other testimony during his hearing, the Veteran said he 
had recently had another VA compensation examination for his 
low back disability, only some 3 months prior to his hearing 
(so in June 2009 or thereabouts).  But if he did, the report 
of that evaluation is not in the claims file for 
consideration and, therefore, must be obtained.

If it turns out he did not have that more recent VA 
compensation examination, or the report of it cannot be 
obtained, then another VA examination is needed to reassess 
the severity of the Veteran's low back disability.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein 
the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  Given the passage of these several years since 
the low back disability was last evaluated, and intervening 
evidence of changing nature and severity of the disability, a 
more recent VA examination is needed to reassess the severity 
of the low back disability.  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Also see Green v. Derwinski, 1 Vet. 
App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, this remaining claim is REMANDED for the 
following additional development and consideration:

1.  Since the Veteran indicated during 
his September 2009 hearing that he had 
recently had another VA compensation 
examination concerning his low back 
disability about 3 months prior to the 
hearing (so in June 2009 or thereabouts), 
obtain the report of that evaluation for 
consideration in this appeal.

2.  If, instead, it is determined the 
Veteran did not have that claimed VA 
compensation examination for his low back 
disability in June 2009 or thereabouts, 
or there is no way of obtaining the 
report of it (if he did), then schedule 
him for another VA examination to 
reassess the severity of this disability.  
He is hereby advised that failure to 
report for this rescheduled VA 
examination, without good cause, may have 
adverse consequences on this pending 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical and other 
history.

3.  Then readjudicate this remaining 
claim for a higher initial rating for the 
low back disability in light of any 
additional evidence.  If this claim is 
not granted to the Veteran's 
satisfaction, send him a supplemental SOC 
(SSOC) concerning this remaining claim 
and give him an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


